On Petitions for Rehearing.
Rehearing is aáked by Dudley T. Schoolfield and Mrs. Norfleet, and oy John H. Poston and Mrs. Hill as sureties on the executor’s bond. One point, perhaps, requires specific mention. By our opinion, Mr. Schoolfield was allowed credit on the accounting for $4,796.24, with-interest thereon, as his share of the foreclosure sale price of Nodena Plantation. We are asked to determine definitely the interests of Mr. Schoolfield and Mrs. Norfleet in the plantation, and to declare each of those parties entitled to a share of the property and to an accounting-for profits. Our opinion, at least impliedly, determines Mr. School-field’s rights as limited to the accounting credit stated. To this we-adhere.
Even were we to disregard his failure to claim in this suit an interest ■ in the plantation, except by cross-bill (which was dismissed by the-court below) filed after the coming in of the commissioner’s report under the order for accounting, we think the relief directed by our opinr *719ion all he is entitled to, in view (if for no other reason) of the transaction evidenced by the conveyance by Schoolfield and Poston, trustees, to W. W. Schoolfield, trustee under the sixth item of the will, of all title and interest vested in the trustees under the commissioner’s foreclosure deed, and W. W. Schoolfield’s participation in such conveyance. Nor is it maintainable that the value of the testator’s interest in the plantation was regarded as $70,S15.02_, instead of $35,407.51. The former figure is far in excess of the entire advances to the beneficiaries under the eighth item, as shown by the schedule of trustee’s receipts and disbursements contained in our opinion; while the latter amount, added to the amounts advanced for Mrs. Hampson’s account (aside from the so-called personal account representing the testator’s liability to her), is but a few hundred dollars less than advanced to the beneficiaries under the eighth item.
The five years’ rent of plantation, with interest, was intended to he applied, as the master applied his award on his account, for the benefit of both classes of beneficiaries, and not against the item of $21,114.60.
Mrs. Norfleet’s claim was not considered by the court below, and she has not appealed. The decree was affirmed without prejudice to her rights. We cannot properly go further.
All the other points raised are covered by our decision. A careful consideration of the arguments advanced fails to convince us that the decision is wrong.
The petitions for rehearing are denied.